Exhibit 10.3

 

TERM LOAN AGREEMENT

 

THIS TERM LOAN AGREEMENT, is made, entered into and effective as of the 27th day
of July, 2011, by and among ERIN PROPERTY HOLDINGS, LLC (hereinafter referred to
as the “Borrower”), Erin Nursing, LLC and AdCare Health Systems, Inc.
(hereinafter referred to as the “Guarantors”) and Bank of Atlanta, having its
principal offices at 1970 Satellite Blvd, Duluth, GA 30097 (the “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower has applied to Lender for financing of the type or types more
particularly described hereinbelow; and

 

WHEREAS, Lender is willing to extend financing to Borrower in accordance with
the terms hereof upon the execution of this Agreement by Borrower, provided that
Borrower and Guarantors are in compliance with all of the terms and provisions
of this Agreement and have fulfilled all conditions precedent to Lender’s
obligations herein contained;

 

NOW, THEREFORE, in consideration of the sum of $100.00, the foregoing premises
and for other good and valuable consideration, the sufficiency and receipt of
all of which are acknowledged by Borrower and Guarantors, Lender, Borrower and
Guarantors agree as follows:

 

ARTICLE I

 

DEFINITIONS, TERMS AND REFERENCES

 

1.1.          Certain Definitions.  In addition to such other terms as elsewhere
defined herein, as used in this Agreement and in any exhibits, the following
terms shall have the following meanings, unless the context requires otherwise:

 

--------------------------------------------------------------------------------


 

“Agreement” shall mean this Term Loan Agreement, as amended or supplemented from
time to time.

 

“Banking Day” means a day, other than Saturday or Sunday, when the Lender is
open to the public for ordinary banking business.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended from
time to time.

 

“Borrower” shall mean ERIN PROPERTY HOLDINGS, LLC, duly organized and existing
under the laws of the State of Georgia.

 

“Business Day” shall mean a day on which Lender is open for the conduct of
banking business at its office located at 1970 Satellite Blvd, Duluth, GA 30097.

 

“Closing Date” shall mean the date of the execution of this Agreement and the
date on which the Term Loan is made pursuant hereto.

 

“Collateral” shall mean the Furniture, Fixtures, Equipment and Property
Collateral all defined herein, and in which Lender has, or is to have, a shared
first security interest pursuant hereto, as security for payment of the Term
Note.

 

“Collateral Locations” shall mean those locations set forth and described on
Exhibit “A” attached hereto.

 

“Deed to Secure Debt and Security Agreement” shall mean that certain Deed to
Secure Debt and Security Agreement of even date herewith from Borrower in favor
of or for the benefit of Lender.

 

“Default Condition” shall mean the occurrence of any event which, after
satisfaction of any requirement for the giving of notice or the lapse of time,
or both, would become an Event of

 

2

--------------------------------------------------------------------------------


 

Default.

 

“Equipment Collateral” shall mean all equipment and machinery of the Borrower,
whether now owned or hereafter acquired, together with all furniture,
furnishings, improvements, equipment, tools and personal property of every kind
of the Borrower, together with all accessories, parts, components, attachments,
repairs, replacements, modifications, renewals, additions, improvements,
upgrades and accessions of, to or upon such items of equipment and/or machinery.

 

“Event of Default” shall mean any of the events or conditions described in
Article XI, provided that any requirement for the giving of notice or the lapse
of time, or both, has been satisfied.

 

“Executive Office” shall mean the offices of Borrower located at 3050 Peachtree
Road, NW, Suite 355, Two Buckhead Plaza, Atlanta, Georgia  30305 (“Borrower’s
Address”).

 

“Facility” shall mean all of the real property and improvements now existing or
hereafter constructed on those tracts of land more particularly described in
Exhibit “B” upon which Borrower operates the business and which are used as
collateral for this loan wherever such may be located.

 

“Financial Statements” shall mean the individual and consolidated balance sheet
and statement of change in financial position of Borrower and the income
statements of Borrower.

 

“Fiscal Year” shall mean the fiscal year of Borrower which shall be the twelve
(12) month period ending December 31 in each year, or such other period as the
Borrower may designate and Lender may approve in writing.  Fiscal quarter shall
mean the corresponding fiscal quarters within such Fiscal Year.

 

“Fixtures Collateral” shall mean all buildings, structures and improvements of
every nature

 

3

--------------------------------------------------------------------------------


 

whatsoever now or hereafter situated on the Land as described in Exhibit “B” (as
such term is hereinafter defined), and all furniture, fixtures and equipment of
the Borrower of every nature now or hereafter located, on or upon, or intended
to be used in connection with, the Land as described in Exhibit “B” or the
improvements thereon, including, but not by way of limitation, those for the
purposes of operating the Facility; supplying or distributing heating, cooling,
electricity, gas, water, air and light; and all related machinery and equipment;
all plumbing; and all like personal property and fixtures of every kind and
character now or at any time hereafter located in or upon the Land as described
in Exhibit “B” or the improvements thereon, or which may now or hereafter be
used or obtained in connection therewith, including all extensions, additions,
improvements, betterments, after-acquired property, renewals, replacements and
substitutions, or proceeds from a permitted sale or any of the foregoing, and
all the right, title and interest of Borrower in any such fixtures, machinery,
equipment, appliances and personal property subject to or covered by any prior
security agreement, conditional sales contract, chattel Deed to Secure Debt and
Security Agreement or similar lien or claim, together with the benefit of any
deposits or payments now or hereafter made by Borrower or on behalf of Borrower,
or any improvements thereon or any part thereof or are now or hereafter acquired
by Borrower; and all equipment and fixtures constituting proceeds acquired with
cash proceeds of any of the property described herein, and all other interest of
every kind and character in all of the real, personal, and mixed properties
described herein that Borrower may now own or at any time hereafter acquire, all
of which are hereby declared and shall be deemed to be fixtures and accessions
to the Land as described in Exhibit “B”, as between the parties hereto and all
persons claiming by, through or under them.

 

“Funding” shall mean the act of Lender disbursing money to Borrower or for the
benefit of

 

4

--------------------------------------------------------------------------------


 

Borrower under and pursuant to the terms of this Agreement and Term Note.

 

“GAAP” means, as in effect from time to time, generally accepted accounting
principles consistently applied.

 

“Guarantors” shall mean Erin Nursing, LLC and AdCare Health Systems, Inc. and
its respective successors and permitted assigns.

 

“Guaranty Fee” shall mean a fee payable to the USDA Rural Development at the
Closing in the amount of $80,000.00.

 

“Indebtedness” means any (i) obligations for borrowed money, (ii) obligations
whether or not assumed, secured by Liens or payable out of the proceeds or
production from property now or hereafter owned or acquired, and (iii) the
amount of any other obligation (including obligations under financing leases)
which would be shown as a liability on a balance sheet prepared in accordance
with GAAP.

 

“Land” shall mean all those certain tracts, pieces and parcels of land described
on Exhibit “B” attached hereto.

 

“Lender” shall mean Bank of Atlanta, having its principal offices at 1970
Satellite Blvd, Duluth, GA 30097, and its successors and assigns.

 

“Liabilities” shall have the meaning given in accordance with generally accepted
accounting principles consistently applied.

 

“Lien” shall mean any voluntary or involuntary mortgage and security agreement,
security deed, deed of trust, lien, mortgage, pledge, assignment, security
interest, title retention agreement, financing lease, levy, execution,
encumbrance of any kind, including those contemplated by or

 

5

--------------------------------------------------------------------------------


 

permitted in this Agreement and the other Loan Documents.

 

“Loan Documents” shall mean, collectively, this Agreement, the Term Note, any
financing statements, deeds to secure debt, or mortgages covering portions of
the Collateral, security agreement, guaranty agreement, and any and all other
documents, instruments, certificates and agreements executed and/or delivered by
Borrower and/or Guarantors in connection herewith, or any one, more, or all of
the foregoing, as the context shall require.

 

“Loan Obligations” shall mean all advances, debts, liabilities, obligations,
covenants and duties owing, arising, due or payable from Borrower to Lender as
it relates to this Term Loan of any kind or nature, present or future, whether
or not evidenced by any note or term note, guaranty or other instrument, whether
arising under this Agreement or under any of the other Loan Documents, and
whether direct or indirect (including those acquired by assignment), absolute or
contingent, primary or secondary, due or to become due, now existing or
hereafter arising and however acquired.  The term includes, without limitation,
all interest, charges, expenses, fees, attorneys fees and all other sums
chargeable to Borrower under this Agreement or any of the other Loan Documents.

 

“Permitted Encumbrances” shall mean those security interests, liens and
encumbrances, if any, set forth and described on Exhibit “C” attached hereto,
pertaining to the type of Collateral involved, as shown thereon.

 

“Person” means any person, firm, corporation, partnership, trust or other
entity.

 

“Property” shall mean the real estate located in Laurens County, Georgia, more
particularly described in Exhibit “B” attached hereto.

 

“Property Collateral” shall mean the Land and all of the interest of Borrower in
all

 

6

--------------------------------------------------------------------------------


 

easements, rights-of-way, licenses, operating agreements, strips and gores of
land, vaults, streets, ways, alleys, passages, sewer rights, waters, water
courses, water rights and powers, oil and gas and other minerals, flowers,
shrubs, trees, timber and other emblements now or hereafter located on the Land
or under or above the same or any part or parcel thereof, and all estates,
rights, titles, interests, privileges, liberties, tenements, hereditament and
appurtenances, reversion and reversions, remainder and remainders, whatsoever,
in any way belonging, relating or appertaining to the Land or any part thereof,
or that hereafter shall in any way belong, relate or be appurtenant thereto,
whether now owned or hereafter acquired by Borrower.

 

“RD” shall mean the USDA Rural Development, an agency of the United States
Department of Agriculture, and any successor department, agency or
instrumentality authorized to administer the Business and Industrial Guaranteed
Loan Program.

 

“RD Guarantee” shall mean the guarantee backed by the full faith and credit of
the United States provided by RD of a specified percentage of the outstanding
amount of the Loan pursuant to the RD Guaranty Commitment.

 

“RD Guarantee Commitment” shall mean that certain Conditional Commitment for
Guarantee case no. 10-087-177336336 issued by the RD on May 9, 2011.

 

“Security Instruments” shall mean the following security documents executed by
Borrower to Lender, each being dated of even date herewith, as security for the
Term Loan: the Deed to Secure and Security Agreement, the Uniform Commercial
Code Financing Statements and Security Agreement.

 

“Soft Costs” shall mean all costs, expenses and fees incurred by Lender,
Borrower and Guarantors in preparing and documenting this Agreement and all
documents and instruments

 

7

--------------------------------------------------------------------------------


 

related thereto, together with the Lender Origination Fee, the Guaranty Fee, the
Underwriting Fee and all other loan related fees and costs, including but not
limited to filing and recording fees, costs of appraisals, surveys,
environmental studies or reports, insurance and attorneys fees.

 

“Term Loan” shall mean Five Million and No/100 Dollars ($5,000,000.00) term loan
made by Lender to Borrower which is evidenced by the Term Note described
immediately hereafter and as pursuant to this Agreement.

 

“Term Note” shall mean the term promissory note of Borrower in favor of the
Lender dated of even date herewith, as amended or supplemented from time to
time, in the principal amount of $5,000,000.00 together with any renewals or
extensions thereof, in whole or in part.  The Term Note shall be substantially
in the form of Exhibit “D” attached hereto.  Repayment schedule as to the Term
Note is attached hereto as Exhibit “M”.

 

“UCC” shall mean the Uniform Commercial Code Secured Transactions of Georgia, as
in effect on the date hereof, or as hereafter amended.

 

1.2.          Use of Defined Terms.  All terms defined in this Agreement and the
exhibits shall have the same defined meanings when used in any other Loan
Documents, unless the context shall require otherwise. All of the aforementioned
recitals and definitions are incorporated by this reference and made a part of
this Agreement.

 

1.3.          Accounting Terms.  All accounting terms not specifically defined
herein shall have the meanings generally attributed to such terms under
generally accepted accounting principles consistently applied.

 

1.4.          UCC Terms.  The terms “instruments” and “equipment”, as and when
used in the Loan Documents, shall have the same meanings given such terms under
the UCC.

 

8

--------------------------------------------------------------------------------


 

1.5.          Terminology.  All personal pronouns used in this Agreement,
whether used in the masculine, feminine or neuter gender, shall include all
other genders; the singular shall include the plural, and the plural shall
include the singular.  Titles of articles and sections in this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement, and all references in this Agreement to articles, sections,
subsections, paragraphs, clauses, subclauses or exhibits shall refer to the
corresponding article, section, subsection, paragraph, clause, subclause of, or
exhibit attached to, this Agreement, unless specific reference is made to the
articles, sections or other subdivisions divisions of, or exhibit to, another
document or instrument.

 

1.6.          Exhibits.  All exhibits attached hereto are by reference made a
part hereof.

 

ARTICLE II

 

THE LOAN

 

2.1.          The Loan.  Borrower has agreed to borrow from Lender, and Lender
has agreed to make the Loan to Borrower, subject to Borrower’s compliance with
and observance of the terms, conditions, covenants and provisions of this
Agreement, the Term Note, and the other Loan Documents, and Borrower has made
the covenants, representations, and warranties herein and therein as a material
inducement to Lender to make the Loan.

 

2.2.    Term and Interest Rate.  The Term Loan shall be evidenced by the Note
described in Exhibit “D” attached hereto.  The Term Note shall be amortized over
twenty-five (25) years.  The rate of interest as set forth in the Term Note
cannot be changed more often than quarterly, and must rise and fall with the
selected prime rate, all as more particularly set forth in Exhibit “D”.  The
Lender shall amortize the principal over the term of the Term Loan as set forth
in Exhibit “D”, and make an adjustment of payment installments only by the
amount of rise or fall resulting

 

9

--------------------------------------------------------------------------------


 

from the interest rate change.  The interest rate on the loan evidenced by the
Term Note will be the Prime Rate plus 1.50% per annum, adjustable quarterly with
a 6.00% floor.  The Prime Rate will be the prime rate, as quoted or published
from time to time in the Money Rates section of The Wall Street Journal or the
nearest comparable rate if no such prime rate is quoted, as determined by the
holder of the Note.  Interest shall be calculated on the actual basis of a year
of 360 days. Moreover, the Borrower shall be responsible for the annual renewal
fee on the USDA guaranteed portion of the Term Note of ¼ of 1%.  The amount of
the annual renewal fee will be determined by multiplying the fee rate of ¼ of 1%
by the outstanding principal guaranteed by the USDA as of December 31st of each
year.  The annual renewal fee will be due to the Lender as of December 31st of
each year.

 

2.3.          Security for the Loan.  The Loan will be secured by the Collateral
as described in the Security Instruments, and guaranteed by the Guarantors
pursuant to the Guaranty.

 

2.4.          Repayment of Loan.  Each payment of the Loan Obligations shall be
paid directly to the Lender in lawful money of the United States of America at
the Lender’s main office located at 1970 Satellite Blvd, Duluth, GA 30097, or
such other place as the Lender shall designate in writing to the Borrower.  Each
such payment shall be paid in immediately available funds by 2:00 p.m., Duluth,
GA time, on the date such payment is due, except if such date is not a
Banking/Business Day such payment shall then be due on the first
Banking/Business Day after such date, but interest shall continue to accrue
until the date payment is received.  Any payment received after 2:00 p.m.,
Eastern standard time, shall be deemed to have been received on the immediately
following Banking/Business Day for all purposes, including, without limitation,
the accrual of interest on principal.

 

10

--------------------------------------------------------------------------------


 

ARTICLE III

 

CONDITIONS PRECEDENT

 

Unless waived in writing by Lender at or prior to the execution and delivery of
this Agreement, the conditions set forth in Sections 3.1 through 3.19 shall
constitute express conditions precedent to any obligation of Lender hereunder.

 

3.1.          Compliance.  Borrower and Guarantors shall have performed and
complied with all terms and conditions required by this Agreement to be
performed or complied with by it prior to or at the date of any Funding by
Lender and shall have executed and delivered to Lender the Term Note.

 

3.2.          Board Resolutions and Incumbency Certificate. Lender shall have
received certificates from the Board of Directors, or whomever is authorized to
act on behalf of the Borrower and Guarantors, certifying to Lender that
appropriate consents and resolutions have been entered into by its Board of
Directors or Members incident hereto and that the officers and the members and
managers of the company whose signatures appear hereinbelow, on the other Loan
Documents, and on any and all other documents, instruments and agreements
executed in connection herewith, and the officers executing the same, are duly
authorized by Borrower and by its Boards of Directors or Members of such
companies to execute and deliver this Agreement, the other Loan Documents and
such other documents, instruments and agreements, and to bind such companies
accordingly thereby, all in form and substance substantially similar to those
board resolutions set forth and described on Exhibit “E” attached hereto.

 

3.3.          Certificate of Good Standing.  Lender shall have received a
current certificate of good standing with respect to the Borrower and Guarantors
from the Secretary of State of the state

 

11

--------------------------------------------------------------------------------


 

of incorporation/organization.

 

3.4.          Articles of Incorporation/ Organization and By-Laws/ Operating
Agreement.  Lender shall have received copies of the articles of organization/
articles of incorporation and by-laws/ operating agreement of the Borrower
and/or Guarantors as in effect on the date hereof, certified as to truth and
accuracy by the officers/members/managers of the Borrower.

 

3.5.          Loan Documents.  Lender shall have received all the other Loan
Documents duly executed in form and substance acceptable to Lender.

 

3.6.          Insurance Certificate.  Lender shall have received a certificate
in respect of all insurance required hereunder, in form and substance acceptable
to Lender.

 

3.7.          Financing Statements.  Lender shall have received Uniform
Commercial Code Financing Statements in respect of the Collateral, duly executed
by the owner thereof and in form and substance acceptable to Lender.

 

3.8.          Opinion of Counsel.  Lender shall have received an opinion of
counsel satisfactory to it from independent legal counsel in substantially the
form of Exhibit “F” attached hereto.

 

3.9.          Operation and Management of the Facility.  The Facility shall be
operated and managed by the Erin Nursing, LLC.  The operation and management of
the Facility shall not be transferred to any other party; the transfer of such
responsibility in violation of the foregoing in this sentence shall constitute
an Event of Default, the same as if such event had been described and contained
in Article XII of this Agreement.

 

3.10.        Licenses and Permits.  Borrower and/or Guarantors shall have
received and shall provide evidence of same to Lender that Borrower has obtained
all licenses, permits, certificates and other governmental permission to own and
operate the Facility.

 

12

--------------------------------------------------------------------------------


 

3.11.        Appraisals.  Lender shall have received an appraisal by an
appraiser approved by Lender for the Facility and Collateral in an amount
acceptable to the Lender.

 

3.12.        Receipt of Evidence of Tax Payments.  Lender shall have received
evidence, in form and substance acceptable to Lender, that Borrower and
Guarantors have paid all federal, state and local income taxes, that all amounts
required to be withheld from employees’ wage payments have been withheld and
have been paid to the proper governmental agency, and that no judgment or tax
lien is in existence with respect to Borrower and Guarantors.

 

3.13.        Title Insurance.  Lender shall have received a commitment from a
title insurance company approved by Lender and authorized to do business in the
State of Georgia to issue a title insurance policy with respect to the Property
Collateral, and the total amount shall be the appraised value of the Property
Collateral, with no exceptions other than those approved by Lender and those
shown on the commitment for title insurance, file number 11-44(a), issued by
Chicago Title Insurance Company, effective 5:00 p.m. July 5, 2011, as same may
be updated.  Such title insurance commitment shall recite that Lender shall have
a first priority lien on the Property Collateral.

 

3.14.        Survey Requirements.  Lender shall require an “as built” survey for
the Property, prepared by a registered land surveyor or registered professional
engineer, in accordance with Georgia law, as appropriate.

 

3.15.        Zoning, Building Codes and OSHA Requirements.  If required, Lender
shall have received evidence with respect to the Facility that the same is not
in violation of any zoning, building, sanitary or Occupational Safety and Health
Administration rules, requirements or laws.

 

3.16.        Guaranty.  Lender shall have received a Guaranty substantially in
the form as shown

 

13

--------------------------------------------------------------------------------


 

on Exhibit “G” hereof from the Guarantors named therein.

 

3.17.        Environmental Matters.  With respect to the Property Collateral,
Lender shall have received from the Borrower, the form FmHA 1940-20 Request for
Environmental Information as executed by the Borrower.

 

Borrower covenants and agrees that all Property Collateral or interests in real
property pledged as collateral security for the Loan are free of any substantial
amounts of waste or debris, and are free from any material amounts of
contamination, including:

 

(a)           (1)  “Any Hazardous Waste,” as defined by the Resource
Conservation and Recovery Act of 1976 or any “Hazardous Substance” as defined in
Georgia law, both as amended from time to time, and regulations promulgated
thereunder;

 

(2)  “Any Hazardous Substance” as defined by the Comprehensive Environmental
Response, Compensation and Liability Act of 1989, as amended from time to time,
and regulations promulgated thereunder;

 

(3)  Any substance, the presence of which on the real property is prohibited by
any law similar to those set forth in this section; and

 

(4)  Any material which, under federal, state or local law, statute, ordinance
or regulation, or court administrative order or decree, or private agreement,
requires special handling in collection, storage, treatment or disposal.

 

(b)           Borrower has not filed any notice under any federal or state law
indicating past or present treatment, storage or disposal of a hazardous waste,
substance or constituent, or other substance into the environment.  None of the
operations of Borrower is the subject of federal or state litigation or
proceedings, or of any investigation evaluating whether any remedial action

 

14

--------------------------------------------------------------------------------


 

 involving a material expenditure is needed to respond to any improper
treatment, storage, recycling, disposal or release into the environmental of any
hazardous or toxic substance, waste or constituent.  None of the operations of
Borrower is subject to any judicial or administrative proceeding alleging the
violation of any federal, state or local environmental, health or safety
statute, or regulation.  Borrower does not transport any hazardous wastes,
substances or constituents.

 

(c)           All notices, permits, licenses or similar authorizations, if any,
required to be obtained or filed in connection with the operation or use of any
and all Property Collateral pledged as collateral security for the Loan,
including, without limitation, past or present treatment, storage, disposal or
release of a hazardous substance or solid waste into the environment, have been,
to the knowledge of the Borrower, duly obtained or filed.

 

(d)           Borrower will take and continue to take prompt action to remedy
all environmental pollution and contamination, hazardous waste disposal and
other environmental clean-up problems, if any, whether or not such clean-up
problems have resulted from the order or request of a municipal, state, federal,
administrative or judicial authority, or otherwise. Borrower will not violate
any applicable municipal ordinance, state or federal statute, administrative
rule or regulation, or order or judgment of any court with respect to
environmental pollution or contamination, hazardous waste disposal or any other
environmental matter.

 

(e)           Borrower will indemnify and hold Lender, its officers, directors,
employees, representatives, agents and affiliates harmless against, and promptly
pay on demand or reimburse each of them with respect to, any and all claims,
demands, causes of action, loss, damage, liabilities, costs and expenses of any
and every kind or nature whatsoever asserted against or incurred by any of them
by reason of or arising out of or in any way related to (i) the breach of any

 

15

--------------------------------------------------------------------------------


 

representation or warranty as set forth regarding Environmental Laws, or
(ii) the failure of Borrower to perform any obligation herein required to be
performed pursuant to Environmental Laws.  The provisions of this section shall
survive the final payment of the Loan and the termination of this Agreement, and
shall continue thereafter in full force and effect.

 

(f)            Notwithstanding anything contained in this paragraph to the
contrary, any covenants of Borrower concerning any environmental matter
addressed herein shall not be applicable to any condition which is first created
or introduced after a foreclosure, conveyance or other transfer of title of the
Property Collateral pledged as collateral security for the Loan.

 

(g)           Notwithstanding anything contained in this paragraph to the
contrary, Borrower may make use of or have office supplies, cleaning substances,
medical supplies and materials used in the ordinary course of operation for a
senior living facility provided that such use is consistent with applicable
Environmental Laws.

 

3.18.        Continuing Compliance.  At the time of the Term Loan, there shall
not exist any event, condition or act which constitutes an Event of Default
hereunder or any condition, event or act which with notice, lapse of time or
both would constitute such Event of Default.  There would not exist any such
event, condition, or act immediately after the disbursement, were it to be made.

 

3.19. Miscellaneous.  Lender shall have received such other documents,
certificates, instruments and agreements as shall be required hereunder or
provided for herein or as Lender or Lender’s counsel may reasonably require in
connection herewith.

 

ARTICLE IV

 

FINANCING

 

4.1.          Term Loan.  Lender agrees to make a term loan to Borrower in the
principal amount

 

16

--------------------------------------------------------------------------------


 

of Five Million and No/100 Dollars ($5,000,000.00), which shall be repayable
with interest in accordance with the terms of the Term Note.

 

4.2.          Use of Proceeds.  Borrower agrees that the proceeds of the Term
Loan shall be disbursed as follows:

 

(a)           Approximately $5,000,000.00 shall be disbursed upon appropriate
application therefore to pay outstanding debt to Regions Bank.

 

ARTICLE V

 

SECURITY INTEREST — COLLATERAL

 

5.1.          Collateral.  To secure the prompt payment and performance to
Lender of the Loan Obligations, Borrower and/or Guarantors hereby grant to
Lender a continuing shared first security interest in and lien upon all of the
following property and interests in property of Borrower and/or Guarantors,
whether now owned or existing or hereafter created, acquired or arising and
wheresoever located, namely the:

 

(a)           Property Collateral;

 

(b)           Equipment Collateral;

 

(c)           Fixtures Collateral;

 

(d)           All products and/or proceeds of any and all of the foregoing,
including, without limitation, insurance proceeds and Lender shall record UCC-1
financing statements covering such Collateral in the applicable recording
offices.

 

5.2.          Security Instruments.  With respect to the Property Collateral and
Fixtures Collateral located within the State of Georgia, Borrower and/or
Guarantors shall deliver to Lender at the

 

17

--------------------------------------------------------------------------------


 

closing a Deed to Secure Debt and Security Agreement in the form as shown on
Exhibit “H” attached hereto, duly executed, which shall be filed in the
Recorder’s office of LAURENS COUNTY, GEORGIA, together with corresponding UCC-1
financing statements in respect of the Fixtures Collateral.

 

With respect to the Fixtures Collateral and Equipment Collateral Borrower shall
deliver to Lender at the Closing a Security Agreement in the form as shown on
Exhibit “I” attached hereto, duly executed, and Lender shall record UCC-1
financing statements covering such Collateral in the applicable recording
offices.

 

5.3           Excluded Business Assets.  Notwithstanding anything contained in
the Term Loan Agreement and Loan Documents to the contrary, “Collateral” as
defined in the Term Loan Agreement and Loan Documents expressly excludes all of
Borrower’s and Erin Nursing, LLC’s (a) accounts, (b) payment intangibles,
(c) instruments, chattel paper (including electronic chattel paper), documents,
letter-of-credit rights, supporting obligations, and commercial tort claims, in
each case to the extent arising out of, relating to or given in exchange for or
settlement of or to evidence the obligation to pay any account or payment
intangible; (d) all general intangibles (including, but not limited to, contract
rights and trademarks, copyrights, patents and other intellectual property) that
arise out of or relate to any account or payment intangible or from which any
account or payment intangible arises; (e) all remedies, guarantees and
collateral evidencing, securing or otherwise relating to or associated with any
account or payment intangible, including, but not limited to, all rights of
enforcement and collection; (f) all commercial lockboxes, governmental
lockboxes, collection accounts and other deposit accounts into which collections
or other proceeds of collateral or advances are deposited, and all checks or

 

18

--------------------------------------------------------------------------------


 

instruments from time to time representing or evidencing the same; (g) all cash,
currency and other monies at any time in the possession or under the control of
Borrower or a bailee of Borrower; (h) all books and records evidencing or
relating to or associated with any of the foregoing; (i) all information and
data compiled or derived with respect to any of the foregoing (other than any
such information and data subject to legal restrictions of patient
confidentiality); and (j) all collections, accessions, receipts and proceeds
derived from any of the foregoing” (such items (a) through (j) above being the
“Accounts”).

 

ARTICLE VI

 

REPRESENTATIONS, WARRANTIES, AND COVENANTS

 

APPLICABLE TO PROPERTY COLLATERAL

 

With respect to the Property Collateral, Borrower and/or Guarantors hereby
represent, warrant and covenant to Lender as set forth in Sections 6.1 through
6.4, inclusive.

 

6.1.          Sale of Property Collateral.  Borrower and/or Guarantors will not
sell, further lease, exchange, or otherwise dispose of any of the Property
Collateral without the prior written consent of Lender.

 

6.2.          Insurance.  Borrower and/or Guarantors agree that it will obtain
and maintain insurance on the Property Collateral with such company and in such
amounts and against such risks as Lender may reasonably request, with loss
payable to Lender as its interests may appear.  Such insurance coverage shall
not be canceled by Borrower or Guarantors, unless with the prior written consent
of Lender.  Such insurance policy or policies shall contain the “New York
Standard Mortgagee Clause”, stating in effect, that the interest of Lender shall
not be invalidated by (i) any

 

19

--------------------------------------------------------------------------------


 

act or neglect of Borrower or Guarantors (including arson or a related act);
(ii) by foreclosure or other proceedings relating to the Property Collateral;
(iii) by any change in the title or ownership of the property; or (iv) the
occupation of the premises for purposes more hazardous than permitted by the
policy.  In addition, if the Property Collateral is located within a special
flood hazard area, Borrower and/or Guarantors will obtain and maintain federal
flood insurance (including mud slide and soil erosion protection) if eligible,
in amounts of coverage equal to the lesser of (i) the outstanding balance of the
Term Loan; (ii) the insurable value of the property; or (iii) the maximum limit
of coverage available.

 

In addition, and as referenced in Section 3.13, Lender shall receive a title
insurance policy on the Property Collateral naming Lender as insured as soon as
the same shall issue after recordation of all Security Instruments related to
the transactions contemplated herein.  Borrower shall pay all premiums and fees
related to such title insurance.

 

6.3.          Good Title; No Existing Encumbrances.  Borrower or Guarantors own
the Property Collateral free and clear of any and all prior security interests,
liens or encumbrances thereon other than any Permitted Encumbrances, and no
financing statements or other evidence of the grant of a security interest
respecting the Property Collateral exist on the public records as of the date
hereof other than any evidencing the Permitted Encumbrances.

 

6.4.          Right to Grant Security Interest; No Further Encumbrances. 
Borrower or Guarantors have the right to grant a security interest in the
Property Collateral to Lender.  Borrower and/or Guarantors will pay all taxes
and other charges against the Property Collateral.  Borrower and/or Guarantors
will not use the Property Collateral illegally or allow the Property Collateral
to

 

20

--------------------------------------------------------------------------------


 

be encumbered, except for the security interest in favor of Lender granted
herein and except for any Permitted Encumbrances.

 

ARTICLE VII

 

REPRESENTATIONS, WARRANTIES, AND COVENANTS

 

APPLICABLE TO EQUIPMENT COLLATERAL AND FIXTURES COLLATERAL

 

With respect to the Equipment Collateral and Fixtures Collateral, Borrower
and/or Guarantors hereby represent, warrant and covenant to Lender as set forth
in Sections 7.1 through 7.5, inclusive.

 

7.1.          Sale of Equipment Collateral and Fixtures Collateral.  Except as
permitted herein and elsewhere in this Agreement, Borrower and/or Guarantors
will not sell, lease, exchange, or otherwise dispose of any of the Equipment
Collateral and Furniture, Fixtures and Equipment Collateral without the prior
written consent of Lender; provided, however, that with notice to but without
the necessity of consent of Lender, from time to time hereafter, in the ordinary
course of business, Borrower and/or Guarantors may sell, exchange or otherwise
dispose of portions of its Furniture, Fixtures and Equipment Collateral which
are obsolete, worn out or unsuitable for continued use, if the Furniture,
Fixtures and Equipment Collateral is replaced promptly with equipment
constituting Furniture, Fixtures and Equipment Collateral having a market value
equal to or greater than the Furniture, Fixtures and Equipment Collateral so
disposed of and in which Lender shall obtain and have a first priority security
interest pursuant hereto.

 

7.2.          Insurance.  Borrower and/or Guarantors agree that they will obtain
and maintain insurance on the Furniture, Fixtures and Equipment Collateral with
such companies and in such amounts and against such risks as Lender may
reasonably request, with loss payable to Lender as its

 

21

--------------------------------------------------------------------------------


 

interests may appear.  Such insurance coverage shall not be canceled by Borrower
and/or Guarantors, unless with the prior written consent of Lender.

 

7.3.          Good Title; No Existing Encumbrances.  Borrower and/or Guarantors
own the Furniture, Fixtures and Equipment Collateral free and clear of any prior
security interest, lien or encumbrance, and no financing statements or other
evidences of the grant of a security interest respecting the Furniture, Fixtures
and Equipment Collateral exist on the public records as of the date hereof other
than any evidencing the Permitted Encumbrances, and other than financing
statements that will be paid off and canceled of record, with proceeds of this
Loan.

 

7.4.          Right to Grant Security Interest; No Further Encumbrances. 
Borrower and/or Guarantors have the right to grant a security interest in the
Equipment Collateral and Fixtures Collateral to Lender.  Borrower and/or
Guarantors will pay all taxes and other charges against the Furniture, Fixtures
and Equipment Collateral, and will not use the Furniture, Fixtures and Equipment
Collateral illegally or allow the same to be encumbered, except for the security
interest in favor of Lender granted herein and except for any Permitted
Encumbrances.  Nothing herein, however, shall prevent Borrower and/or Guarantors
from leasing any Equipment required in the operation of the Facilities.

 

7.5.          Location.  As of the date hereof, the Equipment Collateral and
Fixtures Collateral are located only at the Collateral Locations, and Borrower
and/or Guarantors hereby covenants with Lender not to move any portion of the
Furniture, Fixtures and Equipment Collateral without at least thirty (30) days
prior written notice to Lender; provided, however, that nothing contained herein
shall be deemed to prohibit Borrower and/or Guarantors, without notice to or the
consent of Lender, from transferring temporarily (for periods not to exceed
thirty (30) days in any event) any Furniture,

 

22

--------------------------------------------------------------------------------


 

Fixtures and Equipment Collateral from a Collateral Location to another location
at any time or from time to time hereafter for the limited repairing,
refurbishing or overhauling such equipment in the ordinary course of business.

 

ARTICLE VIII

 

GENERAL REPRESENTATIONS AND WARRANTIES

 

In order to induce Lender to enter into this Agreement, Borrower and Guarantors
hereby represent and warrant to Lender as set forth in Sections 8.1 through
8.17, inclusive.

 

8.1.          Principal Business Activity.  Borrower and/or Guarantors are
engaged in the business of operating a nursing home facility.

 

8.2.          Company Existence and Qualification.  The Borrower is organized
and validly existing under the laws of the State of Georgia and authorized to do
business in the State of Georgia.  Borrower’s principal place of business, chief
executive office and office where it keeps principally all of its books and
records are located at the Executive Office.

 

8.3.          Power and Authority; Validity and Binding Effect.  Borrower and/or
Guarantors have the power to make, deliver and perform under the Loan Documents,
and Borrower has the right to borrow hereunder, and all of the foregoing parties
have taken all necessary and appropriate corporate action to authorize the
execution, delivery and performance of the Loan Documents.  This Agreement
constitutes, and the remainder of Loan Documents, when executed and delivered
for value received, will constitute, the valid obligations of Borrower and
Guarantors, legally binding upon it and enforceable against Borrower and
Guarantors in accordance with their respective terms.  The undersigned officers,
members or managers of Borrower and Guarantors are duly authorized

 

23

--------------------------------------------------------------------------------


 

and empowered to execute, attest and deliver this Agreement and the remainder of
the Loan Documents for and on behalf of Borrower and Guarantors and to bind
Borrower and Guarantors accordingly thereby.

 

8.4.          Financial Statements.  The balance sheets and income statements of
Borrower and Guarantors were submitted to Lender in connection herewith, copies
of which are attached hereto as Exhibit “J”, are true and complete and
accurately and fairly represent the financial condition of the Borrower and
Guarantors , the results of operations and the transactions in the equity
accounts as of the date and for the periods referred to therein, and have been
prepared in accordance with GAAP applied on a consistent basis throughout the
period involved.  There are no material Liabilities, direct or indirect, fixed
or contingent, as of the date of such Financial Statements which are not
reflected therein or in the note thereto.  There has been no material adverse
change in the financial condition, operations, or prospects of the Borrower
and/or Guarantors since the date of the balance sheet contained in such
Financial Statements.  If, by the time of the Closing, the Borrower and/or
Guarantors’ Financial Statements are more than ninety (90) days old, the Lender
may require current Financial Statements which shall be submitted to the RD.

 

8.5.          Pending Matters.  No action or investigation is pending or
threatened before or by a federal, state, or municipal or other governmental
department, commission, board, bureau, agency or instrumentality which might
result in any material adverse change in the financial condition, operations, or
prospects of the Borrower or either of the Guarantors, nor is the Borrower or
the Guarantors in violation of any agreement, the violation of which might
reasonably be expected to have a materially adverse effect on their business or
assets, nor is the Borrower or the Guarantors in violation of any order,
judgment, or decree of any court, or any statute or governmental regulation

 

24

--------------------------------------------------------------------------------


 

to which such Borrower and Guarantors are subject.

 

8.6           Disclosure.  All information furnished or to be furnished by the
Borrower and Guarantors to the Lender in connection with the Loan or any of the
Loan Documents, is, or will be at the time the same is furnished, accurate and
correct in all material respects and complete insofar as completeness may be
necessary to provide the Lender a true and accurate knowledge of the subject
matter.  Borrower and/or Guarantors have no knowledge of any liability of any
nature, whether accrued, absolute, contingent or otherwise, which singularly or
in the aggregate could have a materially adverse effect upon the economic
condition of Borrower, the Guarantors or the Facility.

 

8.7.          ERISA.  Borrower is in compliance with all applicable provisions
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

 

8.8.          Proceedings Pending.  There are no proceedings pending or, to the
best of the Borrower’s or Guarantors’ knowledge, threatened, to acquire any part
of the Property Collateral by any power of condemnation or eminent domain, or to
enjoin or similarly prevent or restrict the use of the Property or the operation
of the Facility in any manner.

 

8.9.          Compliance with Applicable Laws.  The Facility and the property on
which it is situated comply with all applicable laws, ordinances, rules and
regulations, including, without limitation, the Americans with Disabilities Act
and regulations thereunder, and all laws, ordinances, rules and regulations
relating to zoning, building codes, setback requirements and environmental
matters.

 

8.10.        No Material Litigation.  Except as set forth on Exhibit “K”
attached hereto, there are no proceedings pending or, so far as Borrower and the
Guarantors know, threatened, before any court or administrative agency which
might materially or adversely affect the financial condition or

 

25

--------------------------------------------------------------------------------


 

operations of Borrower and/or Guarantors.

 

8.11.        No Default.  Borrower and/or Guarantors are not in default in the
payment of any of its material obligations, and there exists no event, condition
or act which constitutes an Event of Default as defined herein, and no
condition, event, or act which with notice or lapse of time would constitute
such event of default.

 

8.12.        Taxes.  Borrower or Guarantors have filed or caused to be filed all
tax returns required to be filed by them, if any, and have paid all taxes shown
to be due and payable on said returns or on any assessments made.

 

8.13. Adverse Contracts.  Except as set forth on Exhibit “L” attached hereto,
neither Borrower nor Guarantors are a party to any contract or agreement, or
subject to any charge, corporate restriction, judgment, decree or order which
materially and adversely affects their businesses, property, assets, operations
or condition, financial or otherwise.

 

8.14.        Insolvency.  After giving effect to the execution and delivery of
the Loan Documents and the making of any disbursements under the Term Note,
neither Borrower nor Guarantors will be “Insolvent” within the meaning of such
term as defined in Section 101(26) of the Bankruptcy Code, or be unable to pay
its debts generally as such debts become due.

 

8.15.        Title.  Borrower and/or Guarantors have good and marketable title
to all the Collateral, subject to no material lien of any kind except as
otherwise disclosed in writing to Lender, and except for the Permitted
Encumbrances.

 

8.16.        No Violations.  The execution, delivery and performance by Borrower
and Guarantors of this Agreement and the other Loan Documents has been duly
authorized by all necessary corporate actions and does not and will not require
any additional consent or approval of

 

26

--------------------------------------------------------------------------------


 

the shareholders and directors of Borrower and/or Guarantors and will not
violate any provision of any law, rule, regulation (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to Borrower and/or Guarantors or the
charter or by-laws of Borrower and/or Guarantors, or result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which Borrower and/or Guarantors are a
party or by which they or their properties may be bound or affected; and neither
Borrower nor Guarantors are in default under any law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award or any such
indenture, agreement, lease or instrument.

 

8.17.        Continuing Representations.  These representations shall be
considered to have been made again at and as of the date of each advance made
under the Term Note and shall be true and correct as of that date.

 

ARTICLE IX

 

GENERAL AFFIRMATIVE COVENANTS

 

Borrower and Erin Nursing, LLC covenant and agree with Lender that from and
after the date hereof, and as long as the Term Loan remains outstanding, that
they will comply with the covenants set forth in Sections 9.1 through 9.31,
inclusive.

 

9.1.          Payment of Loan/Performance of Loan Obligations.  Duly and
punctually pay or cause to be paid the principal and interest of the Term Note
in accordance with its terms and duly and punctually pay and perform or cause to
be paid or performed all Loan Obligations hereunder and under the other Loan
Documents.

 

9.2.          Maintenance of Existence.  The Borrower and/or Erin Nursing, LLC
shall maintain

 

27

--------------------------------------------------------------------------------


 

in the state of its incorporation/organization, and, in each jurisdiction in
which the character of the property owned by them or in which the transaction of
their business makes qualification necessary, its existence.

 

9.3.          Use of Proceeds.  Borrower will use the net proceeds of the Term
Loan only for the purposes set forth in Section 4.2 in the conduct of the
business in which it is presently engaged, or in which it presently proposes to
engage.

 

9.4.          Accrual and Payment of Taxes.  The Borrower and/or Erin Nursing,
LLC, during each Fiscal Year, shall accrue all current tax liabilities of all
kinds, all required withholding of income taxes of employees, all required old
age and unemployment contributions, and all required payments to employee
benefit plans, and pay the same when they become due.

 

9.5.          Payment of Taxes and Obligations.  Borrower and/or Erin Nursing,
LLC will pay and discharge promptly all taxes, assessments and other
governmental charges and claims levied or imposed upon it or its property, or
any part thereof, provided, however, that it shall have the right in good faith
to contest any such taxes, assessments, charges or claims, and, pending the
outcome of such contest, to delay or refuse payment thereof provided that
adequate funded reserves are established by it to pay and discharge any such
taxes, assessments, charges and claims.  Borrower and/or Erin Nursing, LLC
shall, on an annual basis not later than sixty (60) days after timely filing
each tax year, provide reasonable evidence to Lender that all income and
withholding taxes, sales and use taxes and property taxes have been paid.

 

9.6.          Records Respecting Collateral.  Adequate records of Borrower and
Erin Nursing, LLC with respect to the Collateral will be kept at the Executive
Office (subject to being changed pursuant to Section 10.11) and will not be
removed from such address without the prior written

 

28

--------------------------------------------------------------------------------


 

consent of Lender.

 

9.7.          Financial and Other Information.  The Borrower and Erin Nursing,
LLC shall provide or cause to be provided to Lender, the following Financial
Statements and information on a continuing basis and as Lender may require from
time to time:

 

(a)           Financial Statements.  Within ninety (90) days after the end of
the Accounting Year of Borrower, compiled financial statements of Borrower and
Erin Nursing, LLC which are prepared by and certified by a officer of Borrower
as true and correct will be prepared in accordance with GAAP, and include a
balance sheet, a profit and loss statement, and a cash flow statement showing
the result of operations for the Fiscal Year, a reconciliation of surplus, and
the reviewer’s notes.  In regard to AdCare Health Systems, Inc., starting with
the 2011 tax year, the AdCare Health Systems, Inc. agrees to provide the Lender
with an annual financial statement along with the just ended year’s tax return
from an independent certified public accountant that is satisfactory to the
Lender.  The audited statement is to be provided within ninety (90) days after
the end of each calendar year.  A copy of the corporate tax return should be
provided to the Lender within thirty (30) days after same has been timely filed.

 

9.8.          Maintenance of Insurance.  In addition to and cumulative with any
other requirements herein imposed on Borrower with respect to insurance,
Borrower and/or Erin Nursing, LLC shall maintain insurance with responsible
insurance companies on such of its properties and employees, in such amounts and
against such risks as is customarily maintained by similar businesses operating
in the same vicinity, but in any event to include loss, damage, flood,
windstorm, fire, theft, extended coverage, workers compensation and products
liability, business interruption insurance and loss of business income insurance
in amounts satisfactory to Lender,

 

29

--------------------------------------------------------------------------------


 

which such insurance shall not be canceled by Borrower and/or Erin Nursing, LLC
unless with the prior written consent of Lender.  Borrower and/or Erin Nursing,
LLC shall file with Lender, upon its request, a detailed list of such insurance
then in effect stating the names of the insurance companies, the amounts and
rates of insurance, the date of expiration thereof, the properties and risks
covered thereby and the insured with respect thereto, and, within thirty (30)
days after notice in writing from Lender, obtain such additional insurance as
Lender may reasonably request.

 

9.9.          Change of Principal Place of Business.  Borrower and/or Erin
Nursing, LLC hereby understand and agree that if, at any time hereafter,
Borrower and/or Erin Nursing, LLC elect to move their principal place of
business, or if Borrower or Erin Nursing, LLC elect to change their respective
name, identity or structure, Borrower and/or Erin Nursing, LLC will obtain
Lender’s approval in writing at least thirty (30) days prior thereto.

 

9.10.        Waivers.  With respect to the Collateral Location, Borrower and/or
Erin Nursing, LLC will obtain such waivers of lien, estoppel certificates or
subordination agreements as Lender may reasonably require to ensure the priority
of its security interest in that portion of the Collateral situated at such
locations.

 

9.11.        Compliance With Laws.  Borrower and Erin Nursing, LLC shall comply
with the requirements of all applicable laws, rules, regulations and orders of
any governmental authority, including, without limitation, all applicable
environmental laws and cause the Borrower and the Erin Nursing, LLC to pay all
taxes, assessments, charges, claims for labor, supplies, rent and other
obligations which, if unpaid, might give rise to a Lien against the Collateral,
except Liens to the extent permitted in Section 10.1 of this Agreement.  The
Borrower and Erin Nursing, LLC certify that the Facility is accessible to the
public in compliance with the Americans with Disabilities Act.

 

30

--------------------------------------------------------------------------------


 

The noncompliance with the aforesaid shall be construed to constitute a material
adverse effect upon the business or credit of Borrower and/or Erin Nursing, LLC.

 

9.12.        Junior Financing.  Borrower and/or Erin Nursing, LLC shall not,
without the prior written consent, of Lender incur any additional indebtedness
relating to the Facility or Collateral or create or permit to be created or to
remain, any mortgage and security agreement, deed of trust, pledge, lien, lease,
encumbrance or charge on, or conditional sale or other title retention agreement
whether prior to or subordinate to the liens of the Deed to Secure Debt and
Security Agreement, and other Loan Documents, with respect to the Facility, or
any part thereof, other than the Deed to Secure Debt and Security Agreement or
other Loan Documents provided for herein.  Lender acknowledges a shared first
lien on all Collateral pursuant to the certain $800,000.00 SBA loan from Lender
to Borrower of even date.

 

9.13.        Right to Inspect.  Borrower and/or Erin Nursing, LLC shall permit,
and cause to permit, persons designated by Lender to inspect any and all of the
properties and books and records of the Borrower and/or Erin Nursing, LLC and to
make extractions therefrom pertaining to the Facility, and to permit Lender to
make copies of and to discuss the affairs of the Borrower and the Erin Nursing,
LLC and the Facility with officers of such parties as designated by Lender, all
at such times as Lender shall request.

 

9.14.        Notice of Loss.  Borrower and/or Erin Nursing, LLC shall
immediately notify the Lender of any event causing a loss or depreciation in
value of either Borrower’s or Erin Nursing, LLC’s assets in excess of
$100,000.00 and the amount of such loss or depreciation, except Borrower and
Erin Nursing, LLC shall not be required to notify Lender of depreciation in
building and equipment resulting from ordinary use thereof.

 

31

--------------------------------------------------------------------------------


 

9.15.        Conduct of Business.  Borrower and/or Erin Nursing, LLC shall cause
the operation of the Facility to be conducted at all times in a prudent manner
in compliance with applicable laws and regulations relating thereto and cause
all licenses, permits, certificates, and any other agreements necessary for the
use and operation of the Facility to remain in effect.

 

9.16.        Condition of Properties.  Borrower and/or Erin Nursing, LLC shall
keep all buildings, improvements, machinery and equipment located on or used or
useful in connection with the respective Facility in good repair, working order
and condition, reasonable wear and tear excepted, and from time to time make all
needed and proper repairs, renewals, replacements, additions and improvements
thereto to keep the same in good operating condition.

 

9.17.        Inventory, Fixtures and Equipment.  Borrower shall maintain, or
cause to be maintained, sufficient inventory, fixtures and equipment of types
and quantities at the Facility necessary to enable the Borrower adequately to
perform operations at such Facility.

 

9.18.        Certificate.  Upon Lender’s written request, furnish Lender with a
certificate stating that Borrower has complied with and is in compliance with
all terms, covenants and conditions of the Loan Documents and there exists no
Default or Event of Default or, if such is not the case, that one or more
specified events have occurred, and that the representations and warranties
contained herein are true with the same effect as though made on the date of
such certificate.

 

9.19.        Subordinations.  Borrower and/or Erin Nursing, LLC shall provide
Lender with a subordination agreement, in a form satisfactory to Lender, from
any party whom Borrower is or hereafter becomes indebted for money borrowed,
subordinating its respective right of payment and claim of such indebtedness and
any future advances thereon to the claims of Lender in respect of the Term Note
so long as any amount remains unpaid on the Term Note.  Such subordination

 

32

--------------------------------------------------------------------------------


 

agreement shall provide, among other things, that no principal or interest on
any such indebtedness shall be repaid unless and until there is no outstanding
balance due and payable on the Term Note.

 

9.20.        Litigation; Default Conditions and Events of Default.  Upon its
receipt of notice or knowledge thereof, Borrower and all Erin Nursing, LLC will
report to Lender: (i) any lawsuit or administrative proceeding in which Borrower
or the Erin Nursing, LLC are a defendant wherein the amount of damages claimed
exceeds $50,000.00; or (ii) the existence and nature of any Default Condition or
Event of Default hereunder.

 

9.21.        Execution of Other Documents.  Borrower and Erin Nursing, LLC will,
upon demand by Lender, promptly execute all such additional agreements,
contracts, indentures, documents and instruments in connection with this
Agreement as Lender, in its sole discretion, may reasonably consider necessary.

 

9.22.        Litigation and Attorneys Fees.  Borrower and Erin Nursing, LLC will
pay promptly to Lender without demand, reasonable attorneys fees and all costs
and other expenses paid or incurred by Lender in collecting or compromising the
Term Loan or in enforcing or exercising its rights or remedies created by,
connected with or provided in this Agreement or any other agreement or
instrument required by Lender in connection with the Term Loan, whether or not
suit is filed.

 

9.23.        Purchase of Fixed Assets.  Borrower and/or Erin Nursing, LLC will
not purchase additional fixed assets costing in the aggregate more than
$150,000.00 in any 12 month calendar year without the prior approval of the
Lender. This prohibition does not apply upon the Borrower and/or Erin Nursing,
LLC purchasing machinery and equipment being replaced due to depreciation or
obsolescence.

 

9.24.        Arms Length Transactions.  All of the Borrower and Erin Nursing,
LLC’s

 

33

--------------------------------------------------------------------------------


 

transactions will be at arms length and competitive with any of the officers,
employees, directors, or their spouses and family members that may buy, sell, or
trade to it.  The same will apply to any entity that they may be stockholder,
director, or own any interest in, as well as a spouse or family member.

 

9.25.        Further Assurances.  Borrower and Erin Nursing, LLC shall duly
execute and/or deliver (or cause to be duly executed and/or delivered) to Lender
any instrument, invoice, document, document of title, warehouse receipt, bill of
lading, order, financial statement, assignment, waiver, consent or other writing
which may be reasonably necessary to Lender to carry out the terms of this
Agreement and any of the other Loan Documents and to perfect its security
interest in and facilitate the collection of the Collateral, the proceeds
thereof, and any other property at any time constituting security to Lender. 
Borrower and Erin Nursing, LLC shall perform or cause to be performed such acts
as Lender may request to establish and maintain for Lender a valid and perfected
security interest in and security title to the Collateral, free and clear of any
liens, encumbrances or security interests other than in favor of Lender.

 

9.26.        Debt to be Borrower’s Debt.  All debt to be repaid from loan
proceeds is debt of Borrower and not debt of any other entity.

 

9.27.        Tangible Balance Sheet-Equity.  The Borrower shall maintain a
minimum Tangible Balance Sheet-Equity equal to ten (10%) percent of total assets
prior to issuance of the RD Loan Note Guarantee.  The Borrower shall have
Tangible Net Worth of ten (10%) for the life of the Loan.

 

9.28.        Maximum Debt to Net Worth.  The Borrower’s debt to net worth shall
not exceed 10 to 1 as defined by GAAP.

 

34

--------------------------------------------------------------------------------


 

9.29.        RD Guaranty Commitment.  The Borrower agrees that it shall comply
with each and every provision of that certain Conditional Commitment for
Guarantee as issued by the RD.

 

9.30.        Employee Reports.  The Borrower and Erin Nursing, LLC shall submit
a report annually to the Lender and RD as of December 31, indicating the total
number permanent, part-time and seasonal employees.

 

9.31.        Current Ratio.  Borrower shall maintain a current ratio of not less
than 1.0 to 1.0, as defined by GAAP.

 

ARTICLE X

 

NEGATIVE COVENANTS

 

Borrower and Erin Nursing, LLC covenant and agree with Lender that from and
after the date hereof and so long as any amount remains unpaid on the Term Loan,
it will not, without the prior written consent of Lender, do any of the things
or acts set forth in Sections 10.1 through 10.17, inclusive.

 

10.1.        No Encumbrances.  Borrower and/or Erin Nursing, LLC will not
create, incur, assume, or suffer to exist any Deed to Security Debt and Security
Agreement, mortgage, deed of trust, pledge, assignment, lien, charge,
encumbrance on, or security interest or security title of any kind on the Land
and/or Collateral described in Section 5.1 of this Term Loan Agreement or on any
of their personal property except for:  (i)  liens for taxes not yet due or
being contested as permitted by this Agreement; (ii)  liens at any time existing
in favor of the Lender; (iii)  any Permitted Encumbrances; (iv) inchoate Liens
arising by operation of law for the purchase of labor, services, materials,
equipment or supplies, provided payment shall not be delinquent and, if such
Lien is a

 

35

--------------------------------------------------------------------------------


 

lien upon the Collateral, which Lien is fully subordinate to the applicable
deed, Deed to Secure Debt and Security Agreement and/or Security Agreement
covering such Collateral, is disclosed to Lender and is being contested by the
Borrower and/or Erin Nursing, LLC in good faith and Borrower and Erin Nursing,
LLC are diligently pursuing such contest to completion, and adequate reserves,
as determined by Lender, are being maintained therefore; and (v)  liens incurred
in the ordinary course of business in connection with workmen’s compensation,
unemployment insurance or other forms of governmental insurance or benefits, or
to secure performance of tenders, statutory obligations, leases and contracts
(other than for money borrowed or for credit received in respect of property
acquired) entered into the ordinary course of business as presently conducted or
to secure obligations for surety or appeal bonds.

 

10.2.        Distributions/Bonuses.  The Borrower will not, without Lender’s and
RD’s prior written consent, make any bonuses to any officers or shareholders of
the Borrower, or authorize or make any other distribution to officers. 
Notwithstanding the foregoing, the Borrower shall be permitted to pay bonuses or
make distributions; provided that such bonuses and distributions will be limited
to an amount that, when taken, will not adversely affect the repayment ability
of the Borrower, shall be payable only if the Borrower has made a profit in the
year prior to the year in which the dividend is being declared, all debts are
paid current and all loan covenants and ratios are being met and will continue
to be met on the annual statement, in accordance with GAAP, after the bonuses
and distributions are paid, and prior written consent of Lender is obtained. 
This is not intended to apply to distributions/dividend payments to cover
personal tax liability resulting from the profitability of the business.

 

10.3.        Compensation of Officers and Owners.  Salaries and compensation of
officers,

 

36

--------------------------------------------------------------------------------


 

owners or shareholders shall be limited to an amount that, when taken, will not
adversely affect the repayment ability of the Borrower.  This amount may not be
increased year to year unless (1) an after tax profit was made in the preceding
fiscal year; (2) the Borrower is and will remain in compliance with covenants of
the Term Loan Agreement, Lender’s Agreement, and Conditional Commitment; (3) all
of the Borrower’s debts are paid to a current status; and (4) prior written
concurrence of the Lender is obtained.

 

10.4.        Merger, Sale, Assignments, Etc.  The Borrower will not liquidate or
dissolve or otherwise terminate its legal status or enter into any
consolidation, merger, partnership, reorganization or other combination, or
convey, or sell, assign, lease or otherwise dispose of  all or the greater part
of its assets or businesses (now owned or hereafter acquired) (whether in one
transaction or in a series of transactions), or permit the Borrower to sell,
assign, lease or otherwise dispose of, all or the greater part of the assets or
business of another, or made any substantial change in the basic type of
business conducted by it as of the date hereof, without the prior written
consent of the Lender, which may be granted or refused by Lender in Lender’s
sole discretion.  The Borrower shall conduct and carry on the business of the
Borrower in substantially the same field of activity as has been originally
planned and as documented in the loan application to the Lender and Rural
Development.  This shall include no acquisition of affiliated companies or
expansion of the Borrower, without the written consent of the Lender and Rural
Development.

 

10.5.        Disposition of Assets.  The Borrower and/or Erin Nursing, LLC will
not sell, lease, transfer or otherwise dispose of Collateral, unless any such
disposition shall be in the ordinary course of business for a full and fair
consideration, which in no event shall include a transfer for full or partial
satisfaction of a preexisting debt.

 

37

--------------------------------------------------------------------------------


 

10.6.        Change in Business.  The Borrower and/or Erin Nursing, LLC will not
make any material change in the nature of its business as it is being conducted
as of the date hereof.

 

10.7.        Changes in Accounting.  The Borrower and/or Erin Nursing, LLC will
not change its methods of accounting, unless such change is permitted by GAAP,
and provided such change does not have the effect of curing or preventing what
would otherwise be an Event of Default or default had such change not taken
place.

 

10.8.        ERISA Funding and Termination.  Permit (a) the funding requirements
of ERISA with respect to any employee plan to be less than the minimum required
by ERISA at any time, or (b) any employee plan to be subject to involuntary
termination proceedings at any time.

 

10.9.        Transactions with Affiliates.  Enter into any transaction with any
Person affiliated with such Borrower or Erin Nursing, LLC other than in the
ordinary course of its business and on fair and reasonable terms no less
favorable to such Borrower and Erin Nursing, LLC than those they would obtain in
a comparable arms-length transaction with a Person not an affiliate.

 

10.10.      Change of Use.  Alter or change the use of the Facility or enter
into any lease or management agreement for the Facility other than the leases
and management agreements in place as of the date of this Agreement, unless
Borrower first notifies Lender and provides Lender a copy of the proposed lease
or management agreement, obtains Lender’s written consent and obtains and
provides Lender with a subordination agreement in form satisfactory to Lender
from such lessee or manager subordinating to all rights of Lender.

 

10.11.      Place of Business.  Change its chief executive offices or open any
new place of business without first giving Lender at least thirty (30) days
prior written notice thereof and promptly providing Lender such information as
Lender may request in connection therewith.

 

38

--------------------------------------------------------------------------------


 

10.12.      No Advances.  Borrower shall not, during the life of the Term Loan,
make any advances or loans to any officer, owner, stockholder, director and/or
affiliate of the Borrower or to the Erin Nursing, LLC or affiliates, during this
Term Loan, without Lender’s prior written consent.  If such advances are
permitted by Lender, same must be subordinate to the Term Loan and repayment can
only be made if Borrower is in compliance with all terms and conditions
contained in this Agreement.

 

10.13.      No Sale or Disposition of Business Collateral.  Sell or otherwise
dispose of collateral described in Section 5.1 of this Agreement, other than as
permitted herein and by RD regulations.

 

10.14.      Change of Ownership.  Change ownership without obtaining the Lender
and RD’s consent and complying with all applicable RD regulations.

 

10.15.      Purchase of Fixed Assets.  The Borrower and/or Erin Nursing, LLC
shall not make purchases of fixed assets in excess of $150,000.00 annually,
without the prior written consent of the Lender.  This prohibition does not
apply upon the Borrower and/or Erin Nursing, LLC purchasing machinery and
equipment being replaced due to depreciation or obsolescence.

 

10.16.      Liabilities of Third Parties.  Borrower and Erin Nursing, LLC will
refrain from assuming any liabilities or obligations of any third parties,
including but not limited to the shareholders, officers, members or directors of
the Borrower and/or Erin Nursing, LLC.  Loans from shareholders, owners,
members, officers or affiliates must be subordinated to the Term Loan or
converted to stock.  The Borrower will refrain from co-signing or endorsing
liabilities or obligations or indebtedness of other persons or entities during
the life of this Term Loan.

 

10.17.      Sale of Stock.  The Borrower will not sell, transfer or issue any
additional shares of the company’s stock or membership interests.

 

39

--------------------------------------------------------------------------------


 

ARTICLE XI

 

EVENTS OF DEFAULT

 

The occurrence of any events or conditions described in Sections 11.1 through
11.7 shall constitute an Event of Default hereunder, provided that the
requirements for the giving of notice; if any, and the lapse of time provided
have been satisfied.

 

12.1.        Term Note.  Borrower shall fail to make any payments of principal
of or interest on the Term Note when due.

 

11.2.        Misrepresentations.  Any certificate, statement, representation,
warranty or audit heretofore or hereafter furnished by or on behalf of the
Borrower or the Guarantors, pursuant to or in connection with this Agreement or
otherwise (including, without limitation, representations and warranties
contained herein or in any Loan Documents) or as an inducement to Lender to
extend any credit to or to enter into this or any other agreement with the
Borrower, in connection with this Term Loan, proves to have been false in any
material respect at the time when the facts therein set forth were stated or
certified, or proves to have omitted any substantial contingent or unliquidated
liability or claim against the Borrower or the Guarantors, or on the date of
execution of this Agreement there shall have been any material adverse change in
any of the facts previously disclosed by any such certificate, statement,
representation, warranty or audit, which change shall not have been disclosed to
Lender in writing at or prior to the time of such execution.

 

11.3.        Covenants.  Borrower or Guarantors shall fail to perform, keep or
observe any other term, provision, condition covenant, undertaking, warranty or
representation contained in this Agreement or in the other Loan Documents, which
is required to be performed, kept or observed.

 

11.4.        Other Debts.  Borrower or Guarantors shall default on any other
agreement,

 

40

--------------------------------------------------------------------------------


 

document or instrument to which Borrower or Guarantors are a party, which
default shall cause a material adverse effect on the businesses of Borrower and
Guarantors, the value of the Collateral, or Lender’s interest therein.

 

11.5.        Voluntary Bankruptcy.  Borrower or Guarantors shall file a
voluntary petition in bankruptcy or a voluntary petition or answer seeking
liquidation, reorganization, arrangement, re-adjustment of their debts, or for
any other relief under the Bankruptcy Code, or under any other act or law
pertaining to insolvency or debtor relief, whether state, Federal, or foreign,
now or hereafter existing; Borrower or Guarantors shall enter into any agreement
indicating their consent to, approval of, or acquiescence in, any such petition
or proceeding; Borrower or any Guarantors shall apply for or permit the
appointment by consent or acquiescence of a receiver, custodian or trustee of
Borrower or any Guarantors for all or a substantial part of their property;
Borrower or any Guarantors shall make an assignment for the benefit of
creditors; or Borrower or any Guarantors shall be unable or shall fail to pay
their debts generally as such debts become due, or Borrower or any Guarantors
shall admit, in writing, their inability or failure to pay debts generally as
such debts become due.

 

11.6.        Involuntary Bankruptcy.  There shall have been filed against
Borrower or any Guarantors an involuntary petition in bankruptcy or seeking
liquidation, reorganization, arrangement, readjustment of debts or any other
relief under the Bankruptcy Code, or under any other act or law pertaining to
insolvency or debtor relief, whether State, Federal or foreign, now or hereafter
existing, and such petition is not dismissed within sixty (60) days after the
entry of filing thereof; Borrower or any Guarantors shall suffer or permit the
involuntary appointment of a receiver, custodian or trustee of Borrower or any
Guarantors for all or a substantial part of their

 

41

--------------------------------------------------------------------------------


 

property and such appointment is not dismissed within sixty (60) days after such
appointment was first made; or Borrower or any Guarantors shall suffer or permit
the issuance of a warrant of attachment, execution or similar process against
all or any substantial part of the property of Borrower or any Guarantors and
the same is not dismissed within sixty (60) days of the application thereof.

 

11.7         Permit/License Agreement.  Any default under any applicable state
permit or license agreement to which Borrower is a party shall be considered a
default hereunder.

 

ARTICLE XII

 

REMEDIES

 

Upon the occurrence or existence of any Event of Default, or at any time
thereafter, without prejudice to the rights of Lender to enforce its claims
against Borrower and Guarantors for damages for failure by Borrower and
Guarantors to fulfill any of their obligations hereunder, subject only to prior
receipt by Lender of payment in full of the Term Loan in a form acceptable to
Lender, Lender shall have all of the rights and remedies described in Sections
12.1 through 12.4, inclusive, and it may exercise any one, more, or all of such
remedies, in its sole discretion, without thereby waiving any of the others.

 

12.1.        Acceleration of the Term Loan.  Lender, at its option, may declare
the Term Loan to be immediately due and payable, whereupon the same shall become
immediately due and payable without presentment, demand, protest, notice of
nonpayment or any other notice required by law relative thereto, all of which
are hereby expressly waived by Borrower and Guarantors.

 

12.2.        Remedies of a Secured Party.  As it relates to the personal
property collateral defined herein, Lender shall thereupon have the rights and
remedies of a secured party under the

 

42

--------------------------------------------------------------------------------


 

UCC in effect on the date thereof (regardless of whether the same has been
enacted in the jurisdiction where the rights or remedies are asserted),
including, without limitation, the right to take possession of any of the
Collateral, subject to the UCC, or the proceeds thereof, to sell or otherwise
dispose of the same, and to apply the proceeds therefrom to the Term Loan in
such order and manner as Lender, in its sole discretion, may elect.  Lender
shall give Borrower written notice of the time and place of any public sale of
the Collateral or the time after which any other intended disposition thereof is
to be made.  The requirement of sending reasonable notice shall be met if such
notice is given to Borrower pursuant to Section 13.8 at least five (5) days
before such disposition.  Expenses of retaking, holding, insuring, preserving,
protecting, preparing for sale or selling or the like with respect to the
Collateral shall include, in any event, reasonable attorneys fees and other
legally recoverable collection expenses, all of which shall constitute
obligations of Borrower.

 

12.3.        Repossession of the Collateral.  As it relates to the personal
property collateral defined herein, Lender may take the Collateral or any
portion thereof into its possession, by such means (without breach of the peace)
and through agents or otherwise as it may elect (and, in connection therewith,
demand that Borrower assemble the Collateral at a place or places and in such
manner as Lender shall prescribe), and sell, lease or otherwise dispose of the
Collateral or any portion thereof in its then condition or following any
commercially reasonable preparation or processing, which disposition may be by
public or private proceedings, by one or more contracts, as a unit or in
parcels, at any time and place and on any terms, so long as the same are
commercially reasonable.

 

12.4.        Other and Additional Remedies.  In addition to the rights and
remedies of a secured

 

43

--------------------------------------------------------------------------------


 

party under the laws of the State of Georgia and the rights and remedies granted
in this Agreement, Lender shall have all of the rights and remedies set forth in
the Deed to Secure Debt and Security Agreement, the Security Agreement, and in
all of the other Loan Documents, which rights and remedies may be exercised
successively or concurrently.

 

ARTICLE XIII

 

MISCELLANEOUS

 

13.1.        Waiver.  No remedy conferred upon, or reserved to, the Lender in
this Agreement or any of the other Loan Documents is intended to be exclusive of
any other remedy or remedies, and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing in law or in equity.  Exercise or omission to exercise any right of the
Lender shall not affect any subsequent right of Lender to exercise the same.  No
course of dealing between Borrower and the Guarantors and Lender or any delay on
the Lender’s part in exercising any rights shall operate as a waiver of any of
the Lender’s rights.  No waiver of any Default under this Agreement or any of
the other Loan Documents shall extend to or shall affect any subsequent or other
then existing Default or shall impair any rights, remedies or powers of Lender. 
Except for any defense which would constitute a compulsory counterclaim,
Borrower and the Guarantors hereby agree that any and all causes of action and
claims which they may ever have against the Lender shall not be raised by
Borrower and the Guarantors as a defense or counterclaim in any suit or
proceeding brought by Lender against them for collection of the Loan Obligations
or enforcement of this Agreement, but shall instead be brought, if at all, by a
separate suit or proceeding.

 

13.2.        Costs and Expenses.  Borrower will bear all taxes, fees and
reasonable expenses

 

44

--------------------------------------------------------------------------------


 

(including reasonable fees and expenses of counsel for Lender) in connection
with the preparation of this Agreement and the other Loan Documents, and in
connection with any modifications thereto and the recording of any of the Loan
Documents.  If, at any time, a Default occurs or Lender becomes a party to any
suit or proceeding in order to protect its interests or priority in any
collateral for any of the Loan Obligations or its rights under this Agreement or
any of the Loan Documents, or if Lender is made a party to any suit or
proceeding by virtue of the Term Loan, this Agreement or any collateral for any
Loan Obligations and as a result of any of the foregoing, the Lender employs
counsel to advise or provide other representation with respect to this
Agreement, or to collect the balance of the Loan Obligations, or to take any
action in or with respect to any suit or proceeding relating to this Agreement,
any of the other Loan Documents, any collateral for any of the Loan Obligations,
or to protect, collect, or liquidate any of the security for the Loan
Obligations, or attempt to enforce any security interest or lien granted to the
Lender by any of the Loan Documents, then in any such events, all of the
reasonable attorney’s fees arising from such services, including fees on appeal
and in any bankruptcy proceedings, and any reasonable expenses, costs and
charges relating thereto shall constitute additional obligations of Borrower to
the Lender payable on demand of the Lender.  Without limiting the foregoing,
Borrower shall pay or reimburse the Lender for all recording and filing fees,
revenue or documentary stamps or taxes, intangibles taxes, and other expenses
and charges payable in connection with this Agreement, any of the Loan
Documents, the Loan Obligations, or the filing of any financing statements or
other instruments required to effectuate the purposes of this Agreement.

 

13.3.        Performance of Lender.  At its option, upon Borrower’s failure to
do so, the Lender may make any payment or do any act on the Borrower’s behalf
that the Borrower or others are

 

45

--------------------------------------------------------------------------------


 

required to do to remain in compliance with this Agreement or any of the other
Loan Documents, and Borrower agrees to reimburse the Lender, on demand, for any
payment made or expense reasonably incurred by Lender pursuant to the foregoing
authorization, including, without limitation, reasonable attorneys’ fees.

 

13.4.        Headings.  The headings of the Sections of this Agreement are for
convenience of reference only, are not to be considered a part hereof, and shall
not limit or otherwise affect any of the terms hereof.

 

13.5.        Survival of Covenants.  All covenants, agreements, representations
and warranties made herein and in certificates or reports delivered pursuant
hereto shall be deemed to have been material and relied on by Lender,
notwithstanding any investigation made by or on behalf of Lender, and shall
survive the execution and delivery to Lender of the Term Note and this
Agreement.

 

13.6.        No Assignment by Borrower or Guarantors.  No assignment hereof
shall be made by Borrower or Guarantors without the prior written consent of
Lender.

 

13.7.        Severability.  If any provision of any of the Loan Documents or the
application thereof to any party thereto shall be invalid or unenforceable to
any extent, the remainder of such Loan Documents and the application of such
provisions to any other party thereto shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

 

13.8.        Notices. Any and all notices, elections or demands permitted or
required to be given under this Agreement shall be in writing, signed by or on
behalf of the party giving such notice, election or demand, and shall be deemed
to have been properly given and shall be effective upon being personally
delivered, or upon being deposited in the United States mail,

 

46

--------------------------------------------------------------------------------


 

postage prepaid, certified with return receipt required, and shall be deemed to
have been received on the earlier of the date shown on the receipt or three
(3) business days after the postmarked date thereof, or upon being deposited
with an overnight delivery service requiring proof of delivery, to the other
party at the address of such other party set forth below or such other address
within the continental United States as such other party may designate by notice
specifically designated as a notice of change of address and given in accordance
herewith; provided, however, that the time period in which a response to any
such notice, election, demand or request must be given shall commence on the
date of receipt thereof; and provided further that no notice of change of
address shall be effective until the date of receipt thereof.  Personal delivery
to a partner or any officer, partnership, agent or employee of such party at
said address shall constitute receipt.  Rejection or other refusal to accept or
inability to deliver because of changed address of which no notice has been
given shall also constitute receipt.  Any such notice, election, demand, request
or response shall be addressed as follows:

 

If given to Lender, shall be addressed as follows:

 

Bank of Atlanta

1970 Satellite Blvd

Duluth, GA 30097

 

with a copy to:

 

HARBIN & MILLER, LLC

3085 E. Shadowlawn Avenue

Atlanta, Georgia 30305

Attn:  Reid H. Harbin, Esq.

 

and, if given to Borrower, shall be addressed as follows:

 

ERIN PROPERTY HOLDINGS, LLC

3050 Peachtree Road, NW, Suite 355

 

47

--------------------------------------------------------------------------------


 

Two Buckhead Plaza

Atlanta, Georgia 30305

 

13.9.        Benefits.  All of the terms and provisions of this Agreement shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.  No Person other than Borrower or Lender shall be
entitled to rely upon this Agreement or be entitled to the benefits of this
Agreement.

 

13.10.      Participation.  Borrower acknowledges that Lender may, at its
option, sell participation interests in the Term Loan to other participating
banks.  Borrower agrees with each present and future participant in the Term
Loan that if an Event of Default should occur, each present and future
participant shall have all of the rights and remedies of Lender with respect to
any deposit due from any participant agreement with Lender, and the execution by
the Borrower of this Agreement, regardless of the order of execution, shall
evidence an agreement between the Borrower and said participant in accordance
with the terms of this Section.  The Lender will maintain a minimum of five (5%)
percent of the total loan amount of the Term Loan.  The remaining unguaranteed
portion can only be sold through participation with other lenders and no part of
the guaranteed or unguaranteed loan can be sold to the applicant or anyone
having an interest in the applicant.

 

13.11.      Supersedes Prior Agreements; Counterparts.  This Agreement and the
instruments referred to herein supersede and incorporate all representations,
promises, and statements, oral or written, made by Lender in connection with the
Term Loan.  This Agreement may not be varied, altered, or amended except by a
written instrument executed by an authorized officer of the Lender and the RD. 
This Agreement may be executed in any number of counterparts, each of which,
when

 

48

--------------------------------------------------------------------------------


 

executed and delivered, shall be an original, but such counterparts shall
together constitute one and the same instrument.

 

13.12.      Time of the Essence.  Time is of the essence in this Agreement and
the other Loan Documents.

 

13.13.      Interpretation.  No provision of this Agreement shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party having or being
deemed to have structured or dictated such provision.

 

13.14.      Lender Not a Joint Venturer.  Neither this Agreement nor any
agreements, instruments, documents or transactions contemplated hereby
(including the Loan Documents) shall in any respect be interpreted, deemed or
construed as making Lender a partner or joint venturer with Borrower or
Guarantors or as creating any similar relationship or entity, and Borrower and
Guarantors agree that they will not make any contrary assertion, contention,
claim or counterclaim in any action, suit or other legal proceeding involving
Lender.

 

13.15.      Jurisdiction.  This Agreement will be governed by, construed and
enforced in accordance with federal law and the laws of the State of Georgia.

 

13.16.      Acceptance.  This Agreement, together with the other Loan Documents,
shall not become effective unless and until delivered to Lender at its office
located at 1970 Satellite Blvd, Duluth, GA 30097 and accepted in writing by
Lender thereafter at such office as evidenced by its execution hereof (notice of
which delivery and acceptance are hereby waived by Borrower).

 

13.17.      Payment on Non-Business Days.  Whenever any payment to be made
hereunder or under the Term Note shall be stated to be due on a Saturday, Sunday
or a public holiday, such

 

49

--------------------------------------------------------------------------------


 

payment may be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of payment of interest
hereunder or under the Term Note.

 

13.18.      Waiver of Rights.  Borrower and Guarantors hereby waive all rights
which they have or may have regarding, without limitation, the right to notice
and to a judicial hearing prior to seizure of any Collateral by Lender.  In
addition, Borrower and Guarantors waive any right which they have or may have
under applicable UCC law or like Section to have Lender file UCC termination
statements with respect to the Collateral, or any part thereof, and Borrower and
Guarantors further agree that Lender shall not be required to file such UCC
termination statements unless and until the Term Note has been paid in full;
provided, however, that after such event, Lender will file UCC termination
statements promptly upon request by Borrower or Guarantors.

 

13.19.      Cure of Defaults by Lender.  If, hereafter, Borrower or any
Guarantors defaults in the performance of any duty or obligation to Lender
hereunder, Lender may, at its option, but without obligation, cure such default
and any costs, fees and expenses incurred by Lender in connection therewith
including, without limitation, for the purchase of insurance, the payment of
taxes and the removal or settlement of liens and claims, shall be deemed to be
advances against the Term Note, whether or not this creates an over-advance
thereunder, and shall be payable in accordance with its terms.

 

13.20.      Attorney-in-Fact.  Borrower and Guarantors hereby designate, appoint
and empower Lender irrevocably as their attorney-in-fact, at Borrower’s and
Guarantors’ cost and expense, to do in the name of Borrower and Guarantors any
and all actions which Lender may deem necessary or advisable to carry out the
terms hereof upon the failure, refusal or inability of Borrower or Guarantors to
do so and Borrower and Guarantors hereby agree to indemnify and hold Lender

 

50

--------------------------------------------------------------------------------


 

harmless from any costs, damages, expenses or liabilities arising against or
incurred by Lender in connection therewith.  Without limitation, Borrower and
Guarantors specifically authorize all federal, state and municipal authorities
to furnish reports of examinations, records and other information relating to
the conditioned affairs of Borrower and Guarantors to Lender upon Lender’s
request.

 

13.21.      Prepayment Premium.    In the event of prepayment, in whole or in
part, a prepayment penalty rate shall be assessed as follows:

 

(a)           If the prepayment occurs on or before the first anniversary date
of this Agreement, the prepayment penalty will equal ten percent (10%) of the
principal amount prepaid.

 

(b)           If the prepayment occurs after the first anniversary date, but on
or before the second anniversary date, the prepayment penalty will equal nine
percent (9%) of the principal amount prepaid.

 

(c)           If the prepayment occurs after the second anniversary date, but on
or before the third anniversary date, the prepayment penalty will equal eight
percent (8%) of the principal amount prepaid.

 

(d)           If the prepayment occurs after the third anniversary date, but on
or before the fourth anniversary date of this Note, the prepayment penalty will
equal seven percent (7%) of the principal amount prepaid.

 

(e)           If the prepayment occurs after the fourth anniversary date, but on
or before the fifth anniversary date, the prepayment premium will equal six
percent (6%) of the principal amount prepaid.

 

51

--------------------------------------------------------------------------------


 

(f)            If the prepayment occurs after the fifth anniversary date, but on
or before the sixth anniversary date, the prepayment premium will equal five
percent (5%) of the principal amount prepaid.

 

(g)           If the prepayment occurs after the sixth anniversary date, but on
or before the seventh anniversary date, the prepayment premium will equal four
percent (4%) of the principal amount prepaid.

 

(h)           If the prepayment occurs after the seventh anniversary date, but
on or before the eighth anniversary date, the prepayment premium will equal
three percent (3%) of the principal amount prepaid.

 

(i)            If the prepayment occurs after the eighth anniversary date, but
on or before the ninth anniversary date, the prepayment premium will equal two
percent (2%) of the principal amount prepaid.

 

(j)            If the prepayment occurs after the ninth anniversary date, but on
or before the tenth anniversary date, the prepayment premium will equal one
percent (1%) of the principal amount prepaid.

 

A prepayment premium shall not apply if the prepayment occurs after the tenth
anniversary date.

 

13.22.      Modifications/Amendments.  Any amendments, adjustments, or waivers
of the covenants and terms of this Agreement shall require the approval and
concurrence of the Rural Development and the Lender.

 

13.23       Notice and Opportunity to Cure. Notwithstanding any other provision
to the contrary contained in this Agreement or in any of the other Loan
Documents, upon the occurrence of a monetary default or a monetary Event of
Default under any of the Loan

 

52

--------------------------------------------------------------------------------


 

Documents, Lender shall not be required to send written notice to Borrower
and/or Guarantors.  All loan payments are due on the first (1st) day of each
month, however; payments will not be considered late until the eleventh (11th)
day of each month. In the event the default does not involve the payment of
money by Borrower to Lender, Borrower and Guarantors shall have thirty (30) days
following receipt of such notice to fully cure such default. In the event the
default is cured within such period, it shall be as if no default had occurred.

 

In all events when Lender takes any action to accelerate, or direct payment to
the Lender from persons owing money to Borrower, or exercise any right to
setoff, Lender shall within a reasonable time after such action provide written
notice thereof to the Borrower.

 

The notices and opportunity to cure provided for in this section shall be deemed
incorporated into each of the Loan Documents, and shall take priority over and
supersede any conflicting provision in any of the other Loan Documents.

 

13.24       Conflicts   In the event there is any conflict between this
Agreement and the USDA Conditional Commitment for Guarantee, the USDA
Conditional Commitment for Guarantee shall control.

 

13.25       Multiple Signature Pages This Agreement may be executed in one or
more counterparts, all of which taken together shall constitute one and the same
instrument.

 

53

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower, Guarantors and Lender each have set their hands
and seals, as of the day and year first above written.

 

 

 

BORROWER:

 

 

 

 

 

ERIN PROPERTY HOLDINGS, LLC

 

 

 

 

 

 

 

 

By:

                                                        

(L.S.)

Witness

 

Chris Brogdon, Manager

 

 

 

 

 

LENDER:

 

 

 

 

 

Bank of Atlanta

 

 

 

 

 

BY:

 

 

Witness

 

Thomas L. Dorman, Sr. Vice President

 

 

 

 

 

[BANK SEAL]

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

Erin Nursing, LLC

 

 

 

 

 

 

 

 

By:

                                                        

(L.S.)

Witness

 

Chris Brogdon, Manager

 

 

 

 

 

AdCare Health Systems, Inc.

 

 

 

 

 

 

 

 

By:

 

 

Witness

 

Chris Brogdon

 

 

Vice Chairman and Chief Acquisition Officer

 

54

--------------------------------------------------------------------------------


 

TABLE OF EXHIBITS

 

EXHIBIT

 

DESCRIPTION OF EXHIBIT

 

SECTION

 

 

 

 

 

A

 

Collateral Locations

 

1.1

 

 

 

 

 

B

 

Facility/Land

 

1.1

 

 

 

 

 

C

 

Permitted Encumbrances

 

1.1

 

 

 

 

 

D

 

Term Note

 

1.1

 

 

 

 

 

E

 

Board Resolutions

 

3.2

 

 

 

 

 

F

 

Opinion of Counsel

 

3.8

 

 

 

 

 

G

 

Guaranties

 

3.16

 

 

 

 

 

H

 

Deed to Secure Debt and Security Agreement

 

5.2

 

 

 

 

 

I

 

Security Agreement

 

5.2

 

 

 

 

 

J

 

Financial Statements

 

8.4

 

 

 

 

 

K

 

Material Litigation

 

8.11

 

 

 

 

 

L

 

Adverse Contracts

 

8.14

 

 

 

 

 

M

 

Repayment Schedule

 

1.1

 

55

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

1.1          (Collateral Locations)

 

606 Simmons St., Dublin, Laurens County, Georgia 30121

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

1.1          (Facility/Land)

 

[SEE ATTACHED LEGAL DESCRIPTION]

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

1.1          (Permitted Encumbrances)

 

1.             All ad valorem real property taxes for the calendar year 2011,
and all years subsequent thereto, and those taxes and special assessments that
become due or payable subsequent to Date of Policy, which are liens not yet due
or payable.

 

2.             This policy insures the location of the boundary lines of the
subject property as shown on the survey referenced below, but does not insure
the engineering calculations used in computing the exact acreage contained
herein.

 

3.             Right-of-Way Easement from Mrs. Hortense Wong Collier and
Mrs. Virdie Rooks to Georgia Power Company, filed October 19, 1943, and recorded
at Deed Book 91, page 507, Laurens County, Georgia Records, as shown and located
on ALTA/ACSM Survey for Erin Nursing, LLC, prepared by LandPro Surveying and
Mapping, bearing the certification of James H. Rader, G.R.L.S. No. 3033, dated
January 26, 2011.

 

4.             Right-of-Way Easement from Mayme Dudley to Georgia Power Company,
dated May 31, 1966, filed June 9, 1966, recorded at Deed Book 243, page 241,
Laurens County, Georgia Records, as shown and located on ALTA/ACSM Survey for
Erin Nursing, LLC, prepared by LandPro Surveying and Mapping, bearing the
certification of James H. Rader, G.R.L.S. No. 3033, dated January 26, 2011.

 

5.             Long Branch Interceptor Sewer Easement from Laurens Convalescent
Center, Inc. to the City of Dublin, dated November 5, 1992, filed November 24,
1992, and recorded at Deed Book 681, page 293, Laurens County, Georgia Records,
as shown and located on ALTA/ACSM Survey for Erin Nursing, LLC, prepared by
LandPro Surveying and Mapping, bearing the certification of James H. Rader,
G.R.L.S. No. 3033, dated January 26, 2011.

 

6.             The following matters as shown by ALTA/ACSM Survey for Erin
Nursing, LLC, prepared by LandPro Surveying and Mapping, bearing the
certification of James H. Rader, G.R.L.S. No. 3033, dated January 26, 2011:

 

a.             Rights of upper and lower riparian owners in and to the waters of
Long Branch Creek crossing subject property, free from diminution or pollution;

 

b.             Encroachment of driveway, appurtenant to subject property, across
the easterly portion of the southerly property line;

 

c.             Overhead electric lines and poles located throughout subject
property;

 

d.             Encroachment of fence, appurtenant to subject property, across
the southerly property line.

 

--------------------------------------------------------------------------------


 

7.             Rights of patients under patient care agreements.

 

8.             Shared first lien position Deeds to Secure Debt from Erin
Property Holdings, LLC to Bank of Atlanta, dated July         , 2011, and
recorded at Deed Book             , page           , Laurens County, Georgia
Records, to secure an $800,000.00 indebtedness and a $5,000,000.00 indebtedness.

 

9.             Pari Passu Agreement by and between Erin Property Holdings, LLC.
and Bank of Atlanta, dated July             , 2011, and recorded at Deed Book
              , page               , Laurens County, Georgia Records.

 

10.           Credit Agreement with Gemino Healthcare Finance, LLC for working
capital financing and related security agreements.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

1.1          (Term Note)

 

[Included in Loan Documents]

 

--------------------------------------------------------------------------------


 

EXHIBIT “E”

 

3.2          (Board Resolutions)

 

[Included in Loan Documents]

 

--------------------------------------------------------------------------------


 

EXHIBIT “F”

 

3.8          (Opinion of Counsel)

 

[Included in Loan Documents]

 

--------------------------------------------------------------------------------


 

EXHIBIT “G”

 

3.16        (Guaranties)

 

[Included in Loan Documents]

 

--------------------------------------------------------------------------------


 

EXHIBIT “H”

 

5.2          (Deed to Secure Debt and Security Agreement)

 

[Included in Loan Documents]

 

--------------------------------------------------------------------------------


 

EXHIBIT “I”

 

5.2          (Security Agreement)

 

[Included in Loan Documents]

 

--------------------------------------------------------------------------------


 

EXHIBIT “J”

 

8.4          (Financial Statements)

 

[On File with Bank]

 

--------------------------------------------------------------------------------


 

EXHIBIT “K”

 

8.11        (Material Litigation)

 

NONE.

 

--------------------------------------------------------------------------------


 

EXHIBIT “L”

 

8.14        (Adverse Contracts)

 

NONE.

 

--------------------------------------------------------------------------------


 

EXHIBIT “M”

 

1.1          (Repayment Schedule)

 

[On File with Bank]

 

--------------------------------------------------------------------------------